—■ Plaintiff, a pedestrian, while crossing at a street intersection controlled by traffic lights, was injured as the result of being struck by a motor vehicle owned and operated by the defendant. The defendant appeals: (1) from a judgment of the Supreme Court, Kings County, entered November 23, 1959, upon a jury verdict in favor of the plaintiff; and (2) from rulings of the Trial Judge denying his motions to set aside the verdict and for a mistrial. Judgment affirmed, with costs. No opinion. Appeal from rulings dismissed. No orders entered thereon are printed in the record. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.